PER CURIAM.
We affirm the trial court’s final judgment of dissolution of marriage, the order of contempt, the order awarding attorney’s fees and assessing costs, and the final judgment for arrearages. We note, however, that nothing in this affirmance should be construed as passing upon the propriety of the trial court’s retention of jurisdiction for the purpose of enabling the wife to join third parties as defendants to these proceedings.
AFFIRMED.
ROBERT P. SMITH, Jr., NIMMONS and ZEHMER, JJ., concur.